Hammond, J.
— This is an appeal from the court below in a case on change of venue from the Hendricks Circuit Court, wherein the appellee recovered a judgment against the appellant for killing appellee’s horse. .
The errors, correctly assigned in this court, relate only to the overruling of the appellant’s motion for a new trial. The motion for a new trial pertains solely to questions connected with the evidence. The evidence is not in the record. The assignment of errors therefore presents no question for our decision.
Counsel for the appellant assume, in their brief, that we are to look to the bill of exceptions in the record of Indiana, etc., R. W. Co. v. Hale, ante, p. 79, to ascertain the evidence and decide the questions of error relied upon in this case for a reversal of the judgment. But there is not on file in this case any agreement that authorizes us to look to the record in that case to ascertain what was done in this. We do not decide what would be the effect of such an agreement, had it been made. It is safer, certainly, to have the record of each case complete in itself.
We find on record in the case before us the following agreement, which was filed with the clerk below in vacation :
“State op Indiana, Marion County, ss:
•“ John B. Keeney v. Indiana, Bloomington and Western Railway Company. No. 3148. Circuit court stipulation.
“ It is hereby agreed and stipulated that the bill of exception! filed in the case of James R. Hale v. I., B. & W. Railway C ompany, consolidated on trial with the above entitled cause, shall be considered and treated as also filed herein.
(Signed) “ Tpiad. S. Adams,
“Attorney for Plaintiff.
“ C. W. Fairbanks and Addison C. Harris,
“Attorneys for Defendant.’5,
The above agreement authorized the clerk of the court below, in making the transcript of this case, to insert and certify as a part of the record the bill of exceptions referred to, *102and, had this been done, the questions sought to be presented by the appellant’s assignment of errors would properly be before us. But the above agréement does not authorize us to examine the record referred to for the purpose of finding errors in the case at bar.
Filed Jan. 23, 1884.
As the record, comes to us in this case, we are compelled to affirm the judgment of the court below.
Judgment affirmed, at appellant’s costs.